Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00274-CR

                                 Perry Ellis MAYFIELD,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 79th Judicial District Court, Brooks County, Texas
                             Trial Court No. 11-07-10728-CR
                      Honorable Richard C. Terrell, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED August 26, 2015.


                                             _____________________________
                                             Rebeca C. Martinez, Justice